Exhibit 10.31



FORM OF CHANGE IN CONTROL AGREEMENT
THIS CHANGE IN CONTROL AGREEMENT (this “Agreement”), effective as of ________
(the “Effective Date”), is made by and between Rowan Companies plc, a public
limited company incorporated under the laws of England and Wales (the
“Company”), and ________ (the “Executive”).
WHEREAS, the Company considers it essential to the best interests of the Company
and its shareholders to foster the continued employment of key management
personnel;
WHEREAS, the Board recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control (as defined below) exists
and that such possibility, and the uncertainty and questions which it may raise
among management, may result in the departure or distraction of management
personnel to the detriment of the Company and its shareholders;
WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of key members of
the Company’s management, including the Executive, to their assigned duties
without the distraction of potentially disturbing circumstances arising from the
possibility of a Change in Control; and
WHEREAS, the Company wishes to enter into this Agreement to protect the
Executive’s reasonable expectations regarding compensation and duties if a
Change in Control occurs, thereby encouraging the Executive to remain in the
employ of the Company notwithstanding the possibility of a Change in Control;
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:
1.Term of Agreement. The Term of this Agreement shall commence on the Effective
Date hereof and shall continue in effect through December 31, 201__; provided,
however, that commencing on January 1, 201__ and each January 1 thereafter
(each, an “Extension Date”), the Term shall automatically be extended for one
additional year (i.e., resulting in a two-year Term on the Extension Date)
unless, not later than September 30 of the year immediately preceding the
Extension Date, the Company or the Executive shall have given written notice to
the other party hereto not to extend the Term; and further provided, that if a
Change in Control shall have occurred during the Term, the Term shall expire no
earlier than three years following the event which constitutes a Change in
Control.
2.    Company’s General Obligations.






--------------------------------------------------------------------------------



2.1    In order to induce the Executive to remain in the employ of the Company
or an Affiliate, as applicable, and in consideration of the Executive’s
covenants set forth in Section 7, the Company agrees, under the conditions
described herein, to pay the Executive the Severance Payments and the other
payments and benefits described herein. Except as provided in Section 10.1, no
Severance Payments shall be payable under this Agreement unless there shall have
been a Qualifying Termination during the Term.
3.    Compensation Other Than Severance Payments.
3.1    Following a Change in Control and during the Term, during any period that
the Executive fails to perform the Executive’s duties with the Company or an
Affiliate thereof as a result of incapacity due to physical or mental illness,
the Company shall continue to pay the Executive’s Base Salary to the Executive
at the rate in effect at the commencement of any such period, together with all
compensation and benefits payable to the Executive under the terms of the
Company’s or its Affiliates’ written plans as in effect during such period,
until the Executive’s employment is terminated by the Company for Disability.
3.2    Following a Change in Control and during the Term, in the event of the
Executive’s death, the Company shall pay to the Executive’s estate, the
Executive’s Base Salary, together with all compensation and benefits payable to
the Executive under the terms of the Company’s or its Affiliates’ written plans
as in effect immediately prior to the date of death, through the date of the
Executive’s death.
3.3    If the Executive’s employment is terminated following a Change in Control
and during the Term by the Executive for Good Reason or by the Company for any
reason other than due to the Executive’s Disability or death, then, in addition
to any payments and benefits the Executive is entitled to receive under Section
5 below, if any, the Company shall pay the Executive’s Base Salary to the
Executive through the Date of Termination at the rate in effect immediately
prior to the Date of Termination or, if higher, the rate in effect immediately
prior to the first occurrence of an event or circumstance constituting Good
Reason, together with all compensation and benefits payable to the Executive
through the Date of Termination under the terms of the Company’s or its
Affiliates’ written plans as in effect immediately prior to the Date of
Termination or, if more favorable to the

2




 

--------------------------------------------------------------------------------



Executive, as in effect immediately prior to the first occurrence of an event or
circumstance constituting Good Reason.
4.    Accelerated Vesting.
Upon the occurrence of a Change in Control during the Term, all unvested awards,
including, without limitation, any restricted shares, restricted share units,
share appreciation rights, performance units, dividend equivalent rights,
options, bonus shares or other performance awards, if any (but excluding, for
the avoidance of doubt, the Executive’s short-term annual incentive bonus, if
any), granted to the Executive under the Company’s incentive plans (such plans,
collectively, the “Plans,” and any such awards, collectively, the “Awards”),
shall become immediately fully vested and where applicable, exercisable, all
restrictions and conditions thereon shall be deemed satisfied in full, and all
limitations shall be deemed expired unless otherwise provided in the applicable
award documents. Any vested share options or share appreciation rights held by
the Executive shall be exercisable until the earlier of (i) the second
anniversary of the Change in Control or (ii) the original maximum term of the
share option or share appreciation right, as applicable. Notwithstanding the
foregoing, the Board retains the right to cancel outstanding Awards in exchange
for cash (or other consideration) with respect to all Awards granted under the
Plans, pursuant to the terms and conditions of the Plans.
5.    Severance Payments.
5.1    If the Executive incurs a Qualifying Termination during the Term, then
the Company shall pay the Executive the amounts, and provide the Executive the
benefits, set forth in this Section 5.1 (“Severance Payments”) in addition to
any payments and benefits to which the Executive is entitled under Sections 3
and/or 4, as applicable.
(A)    In lieu of any severance payments and benefits otherwise payable to the
Executive under any plan or arrangement between the Company or an Affiliate
thereof and the Executive, on or before the 14th day following the Executive’s
Date of Termination, the Company shall pay to the Executive a lump sum severance
payment, in cash, equal to:
(I)    ___ time(s) the sum of (a) the Executive’s Base Salary plus (b) the
greater of (1) the Executive’s average short-term incentive bonuses awarded to
the Executive in respect of the three calendar years prior to the year in which
the Date of Termination

3




 

--------------------------------------------------------------------------------



occurs or (2) the Executive’s target short-term incentive bonus under the
Company’s or one of its Affiliate’s then-current annual incentive plan for the
calendar year in which the Date of Termination occurs, plus
(II)    an amount equal to the sum of (a) with respect to the non-discretionary
portion of the Executive’s short-term incentive bonus opportunity for the
calendar year of Executive’s Date of Termination under the Company’s or one of
its Affiliate’s then-current annual incentive plan, the amount that would be
payable assuming the applicable performance period ended as of the month-end
immediately preceding the Date of Termination and based on the attainment of
such measures as of such month-end, and multiplied by a fraction the numerator
of which is the number of days from January 1 through the Date of Termination
and the denominator on which is 365, and (b) with respect to the discretionary
portion of the Executive’s short-term incentive bonus opportunity for the
calendar year of Executive’s Date of Termination under the Company’s or one of
its Affiliate’s then-current annual incentive plan, the amount equal to the
Executive’s target short-term incentive bonus, pro-rated as set forth in clause
(a) immediately above, plus
(III)    a lump-sum amount equal to any forfeited account balance or accrued
benefit under any tax-qualified plans maintained by the Company or its
Affiliates, with the amount of any forfeited defined benefit plan benefit
determined using the actuarial factors then used under such plan for conversion
of a benefit to a lump sum amount, plus
(IV)    any accrued but unused vacation and sick pay as of the Date of
Termination.
(B)    During the period ending on the earlier of the __-month anniversary of
the Date of Termination or the date the Executive becomes eligible

4




 

--------------------------------------------------------------------------------



for healthcare under a subsequent employer’s health plan (in either case, such
period, the “Medical Coverage Period”), the Company or one of its Affiliates
shall provide the Executive, and the Executive’s covered dependents as of the
Date of Termination, with Medical Coverage substantially similar to that
provided to the Executive and such covered dependents immediately prior to the
Date of Termination, at no greater cost to the Executive than the cost to the
Executive immediately prior to such date. Notwithstanding the foregoing, (i) if
any plan pursuant to which such benefits are provided is not, or ceases prior to
the expiration of the period of continuation coverage to be, exempt from the
application of Section 409A of the Code under Treasury Regulation Section
1.409A-1(a)(5), or (ii) the Company is otherwise unable to continue to cover the
Executive under its group health plans or cannot provide the benefit without
violating applicable law (including without limitation, Section 2716 of the
Public Health Service Act), then, in either case, an amount equal to each
remaining Company subsidy shall thereafter be paid to the Executive in
substantially equal monthly installments over the Medical Coverage Period (or
the remaining portion thereof).
(C)    The Company or one of its Affiliates shall provide the Executive with
outplacement services from a service provider selected by the Committee, in
accordance with Company practices applicable to similarly-situated executives,
for a period of one year from the Date of Termination or, if earlier, until the
first acceptance by the Executive of an offer of employment from a subsequent
employer; provided, however, that the aggregate amount of the cost incurred by
the Company for such outplacement services shall not exceed $25,000, which will
be billed directly to the Company or one of its Affiliates.
5.2    Excise Tax.
(A)    In the event that any payment or distribution in the nature of
compensation (within the meaning of Code Section 280G(b)(2)) to or for the
benefit of the Executive (including, without limitation, the accelerated vesting
of incentive or equity awards held by the Executive), whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (collectively, the “Payments”) (i) constitute “parachute payments”
within the meaning of Code Section 280G, and (ii) but for this Section 5.2 would
be subject to the Excise Tax, then the Payments hereunder shall be either (a)
provided to the Executive in full, or (b) reduced to the extent necessary so
that no portion of such Payments is subject to the Excise Tax, whichever of the
foregoing amounts,

5




 

--------------------------------------------------------------------------------



after taking into account applicable federal, state, local and foreign income
and employment taxes, the Excise Tax, and any other applicable taxes, results in
the receipt by the Executive of the greatest amount of Payments. In the event of
a reduction of Payments under Section 5.2(A)(ii)(b) above, such reduction shall
be made from the cash amounts payable under Section 5.1(A)(I), then Section
5.1(A)(II), and finally Section 5.1(A)(III). No reductions will be made other
than those described in the preceding sentence regardless of the after-tax
effect thereof.
(B)    All determinations required to be made under this Section 5.2 shall be
made by the Company’s accounting firm (the “Accounting Firm”). The Accounting
Firm shall provide detailed supporting calculations both to the Company and the
Executive. All fees and expenses of the Accounting Firm shall be borne solely by
the Company. Absent manifest error, any determination by the Accounting Firm
shall be binding upon the Company and the Executive. For purposes of making the
calculations required by this Section 5.2, the Accounting Firm may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of the
Code and other applicable legal authority. The Company and the Executive shall
furnish to the Accounting Firm such information and documents as the Accounting
Firm may reasonably request in order to make a determination under this Section
5.2. In any event that, notwithstanding anything to the contrary herein, any
reduction in benefits under this Section 5.2 shall be made in a manner
consistent with the requirements of Section 409A, and, to the extent required to
avoid the imposition of any tax or penalty under Section 409A, where two
different cash Payments are subject to potential reduction but payable at
different times, such amounts shall be reduced on a pro rata basis.
6.    Legal Fees and Expenses.
    The Company or one of its Affiliates shall pay to the Executive all
reasonable legal fees and expenses in seeking in good faith to obtain or enforce
any benefit or right provided by this Agreement. Any such payment shall be due
upon delivery of the Executive’s written request for payment accompanied with
such evidence of such legal fees and expenses incurred as the Company or one of
its Affiliates reasonably may require. Any such payment shall be made on the
last business day of the calendar month following the month in which the payment
becomes due; provided, however, that any such payment shall be made not later
than the close of the Executive’s taxable year following the taxable year in
which the legal fee or expense is incurred by the Executive. In no event shall
any reimbursement be made to the Executive for reasonable legal fees or expenses
incurred pursuant to this

6




 

--------------------------------------------------------------------------------



Section 6 after the later of (i) the fifth anniversary of the date of
Executive’s death or (ii) the date that is five years after the date of
Executive’s Date of Termination with the Company or an Affiliate thereof.
7.    Confidential Information and Non-Solicitation.
7.1    Confidential Information. The Executive shall hold in a fiduciary
capacity for the benefit of the Company and its Affiliates (including, without
limitation, Rowan US) (together, the “Company Group”) all trade secrets and
information, knowledge or data relating to the Company Group and their
respective businesses treated as confidential by the Company Group, in any case,
which shall have been obtained by the Executive during the Executive’s
employment by the Company Group and which shall not have been or hereafter
become public knowledge (other than by acts by the Executive or representatives
of the Executive in violation of this Agreement) (hereinafter being collectively
referred to as “Confidential Information”). The Executive shall not, without the
prior written consent of the Company or as may otherwise be required by law or
legal process, communicate or divulge any Confidential Information to anyone
other than the Company and those designated by the Company. Any termination of
the Executive’s employment or of this Agreement shall have no effect on the
continuing operation of this Section 7.1. The Executive agrees to return all
Confidential Information, including all photocopies, extracts and summaries
thereof, and any such information stored electronically on tapes, computer disks
or in any other manner to the Company or an Affiliate thereof at any time upon
request by the Company of an Affiliate thereof and upon the termination of his
employment for any reason and upon the expiration of the Term.
7.2    Non-Solicitation. During the Restricted Period, the Executive agrees that
the Executive will not, directly or indirectly, for his benefit or for the
benefit of any other person, firm or entity, do any of the following: solicit
the employment or services of, or hire, any person who was known to be employed
by or was a known consultant to the Company Group upon the Date of Termination,
or within six months prior thereto.

7




 

--------------------------------------------------------------------------------



7.3    Additional Matters. The Executive and the Company agree and acknowledge
that the Company has a substantial and legitimate interest in protecting the
Confidential Information and the Company Group’s goodwill. The Executive and the
Company further agree and acknowledge that the provisions of this Section 7 are
reasonably necessary to protect the Company’s legitimate business interests and
are designed to protect the Confidential Information and the Company Group’s
goodwill. The Executive agrees that the scope of the restrictions as to time,
and scope of activity in this Section 7 are reasonably necessary for the
protection of the Company Group’s legitimate business interests and are not
oppressive or injurious to the public interest. The Executive agrees that, in
the event of a breach or threatened breach of any of the provisions of this
Section 7, the Company shall be entitled to injunctive relief against the
Executive’s activities to the extent allowed by law. The Executive further
agrees that any breach or threatened breach of any of the provisions of this
Section 7 would cause irreparable injury to the Company for which it would have
no adequate remedy at law. The Company and the Executive agree that the remedies
specified in this Section 7.3 constitute the Company’s sole remedies for a
breach of the provisions of this Section 7 by the Executive.
8.    Termination Procedures.
8.1    Notice of Termination. After a Change in Control and during the Term, any
termination of the Executive’s employment (other than by reason of death) shall
be communicated by written Notice of Termination from one party hereto to the
other party hereto in accordance with Section 11 hereof. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth the Date of Termination.
8.2    Date of Termination. “Date of Termination,” with respect to any
termination of the Executive’s employment after a Change in Control and during
the Term, shall mean (i) if the Executive’s employment is terminated for
Disability, 30 days after Notice of Termination is given (provided that the
Executive shall not have returned to the full-time performance of the
Executive’s duties during such 30 day period), (ii) if the Executive incurs a
Qualifying Termination within six months prior to a Change in Control, the date
on which such Change in Control

8




 

--------------------------------------------------------------------------------



occurs, and (iii) if the Executive’s employment is terminated for any other
reason, the date specified in the Notice of Termination which, in the case of a
termination for Cause and, in the case of a termination by the Executive, shall
not be less than 15 days nor more than 60 days, respectively, from the date such
Notice of Termination is given.
9.    No Mitigation.
    The Company agrees that, if the Executive’s employment with the Company or
an Affiliate thereof terminates during the Term, the Executive is not required
to seek other employment or to attempt in any way to reduce any amounts payable
to the Executive by the Company pursuant to Sections 3, 4 and/or 5, as
applicable, hereof. Further, the amount of any payment or benefit provided for
in this Agreement shall not be reduced by any compensation earned by the
Executive as the result of employment by another employer or by offset against
any amount claimed to be owed by the Executive to the Company, or otherwise.
10.    Successors; Binding Agreement.
10.1    In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption and agreement in writing prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle the Executive to compensation from the Company in the same amount
and on the same terms as the Executive would be entitled to hereunder if the
Executive were to incur a Qualifying Termination during the Term, except that,
for purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the Date of Termination.
10.2    This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the

9




 

--------------------------------------------------------------------------------



Executive had continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
executors, personal representatives or administrators of the Executive’s estate.
11.    Notices
    For the purpose of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States registered mail,
return receipt requested, postage prepaid, addressed, if to the Executive, to
the address inserted below the Executive’s signature on the final page hereof
and, if to the Company, to the address set forth below, or to such other address
as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
actual receipt:
To the Company:
Rowan Companies plc
2800 Post Oak Boulevard, Suite 5450
Houston, TX 77056
Attention: General Counsel
12.    Miscellaneous
    No provision of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing and signed by the
Executive and such officer as may be specifically designated by the Committee.
No waiver by either party hereto at any time of any breach by the other party
hereto of, or of any lack of compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement supersedes any other agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof which have been made by the parties. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Texas. All references to sections of the Exchange
Act or the Code shall be deemed also to refer to any successor provisions to
such sections. Any payments provided for hereunder shall be paid net of any
applicable withholding required under federal, state or local law and any
additional withholding to which the Executive has agreed. The obligations of the
Company and the Executive under this Agreement which by their nature may require
either partial or total performance after the expiration of the Term (including,
without limitation, those under Section 5 hereof) shall survive such expiration.
13.    Validity

10




 

--------------------------------------------------------------------------------



    The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.
14.    Counterparts
    This Agreement may be executed in several counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.
15.    Settlement of Disputes
    All claims by the Executive for benefits under this Agreement shall be
directed to and determined by the Committee and shall be in writing. Any denial
by the Committee of a claim for benefits under this Agreement shall be delivered
to the Executive in writing within 30 days after written notice of the claim is
provided to the Company in accordance with Section 11 and shall set forth the
specific reasons for the denial and the specific provisions of this Agreement
relied upon. The Committee shall afford a reasonable opportunity to the
Executive for a review of the decision denying a claim and shall further allow
the Executive to appeal to the Committee a decision of the Committee within 60
days after notification by the Committee that the Executive’s claim has been
denied.
16.    Employment
    This Agreement shall not be construed as creating an express or implied
contract of employment and, except as otherwise agreed in writing between the
Executive and the Company or an Affiliate thereof, the Executive shall not have
any rights to be retained in the employ of the Company or any of its Affiliates.
17.    Definitions
    For purposes of this Agreement, the following terms shall have the meanings
indicated below:
(A)    “Accounting Firm” shall have the meaning set forth in Section 5.2(B)
hereof.
(B)    “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Exchange Act.
(C)    “Base Salary” shall mean the normal or customary annual salary as
regularly paid by the Company including any portion which the Executive has
deferred.

11




 

--------------------------------------------------------------------------------



(D)    “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under
the Exchange Act.
(E)    “Board” shall mean the Board of Directors of the Company.
(F)    “Cause” for termination by the Company of the Executive’s employment
shall mean (i) the willful and continued failure by the Executive to
substantially perform the Executive’s duties with the Company (other than any
such failure resulting from the Executive’s incapacity due to physical or mental
illness or any such actual or anticipated failure after the issuance of a Notice
of Termination for Good Reason by the Executive pursuant to Section 8.1 hereof)
after a written demand for substantial performance is delivered to the Executive
by the Board, which demand specifically identifies the manner in which the Board
believes that the Executive has not substantially performed the Executive’s
duties, (ii) the willful engaging by the Executive in conduct which is
demonstrably and materially injurious to the Company or its subsidiaries, (iii)
the material breach of Company policy by the Executive, specifically including
the Company’s code of conduct, or (iv) the Executive has been convicted of or
pled nolo contendere to a misdemeanor involving moral turpitude or a felony.
(G)    A “Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred on or following
the Effective Date:
(I)    any “person” (as defined in Section 3(a)(9) of the Exchange Act, and as
modified in Section 13(d) and 14(d) of the Exchange Act) other than (i)  the
Company or any of its subsidiaries, (ii) any employee benefit plan of the
Company or any of its subsidiaries, (iii) any Affiliate of the foregoing, (iv)
any company owned, directly or indirectly, by shareholders of the Company in
substantially the same proportions as their ownership of the Company or (v) an
underwriter temporarily holding securities pursuant to an offering of such
securities (a “Person”), becomes the Beneficial Owner, directly or indirectly,
of securities of the Company representing more than 50% of the voting shares of
the Company then outstanding; or

12




 

--------------------------------------------------------------------------------



(II)    individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that for purposes of this definition of Change in
Control, any individual becoming a member of the Board subsequent to the
Effective Date whose nomination or appointment to the Board was approved by a
vote of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an election contest with respect to
the election or removal of directors or other solicitation of proxies or
consents by or on behalf of a person other than the Board; or
(III)    the consummation of any merger, reorganization, business combination or
consolidation of the Company or one of its subsidiaries (a “Business
Combination”) with or into any other entity, other than a merger,
reorganization, business combination or consolidation which would result in (i)
the holders of the voting securities of the Company outstanding immediately
prior thereto holding securities which represent immediately after such merger,
reorganization, business combination or consolidation more than 50% of the
combined voting power of the voting securities of the Company or the surviving
company or the parent of such surviving company or (ii) at least a majority of
the members of the board of directors of the corporation, or the similar
managing body of a non-corporate entity, resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or
(IV)    the consummation of a sale or disposition by the Company of all or
substantially all of the Company’s assets, other than (i) a sale or disposition
if the holders of the voting securities of

13




 

--------------------------------------------------------------------------------



the Company outstanding immediately prior thereto hold securities immediately
thereafter which represent more than 50% of the combined voting power of the
voting securities of the acquirer, or parent of the acquirer, of such assets or
(ii) at least a majority of the members of the board of directors of the
corporation, or the similar managing body of a non-corporate entity, resulting
from such sale or disposition were members of the Incumbent Board at the time of
the execution of the initial agreement, or of the action of the Board, providing
for such sale or disposition; or
(V)    the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company.
(H)    “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.
(I)    “Committee” shall mean the compensation committee of the Board, or such
other committee designated by the Board.
(J)    “Company” shall mean Rowan Companies plc and, except in determining under
Section 17(G) hereof whether or not any Change in Control has occurred, shall
include any successor to its business and/or assets which assumes and agrees to
perform this Agreement by operation of law, or otherwise.
(K)    “Company Group” shall have the meaning set forth in Section 7.1 hereof.
(L)    “Confidential Information” shall have the meaning set forth in Section
7.1 hereof.
(M)    “Date of Termination” shall have the meaning set forth in Section 8.2
hereof.
(N)    “Disability” shall be deemed the reason for the termination by the
Company of the Executive’s employment, if, as a result of the Executive’s
incapacity due to physical or mental illness, the Executive shall have been
absent from the full-time performance of the Executive’s duties with the Company
for a period of six consecutive months, the Company shall have given the
Executive a

14




 

--------------------------------------------------------------------------------



Notice of Termination for Disability, and, within 30 days after such Notice of
Termination is given, the Executive shall not have returned to the full-time
performance of the Executive’s duties.
(O)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.
(P)    “Excise Tax” shall mean any excise tax imposed under Code Section 4999.
(Q)    “Executive” shall mean the individual named in the first paragraph of
this Agreement.
(R)    “Extension Date” shall have the meaning set forth in Section 1 hereof.
(S)    “Good Reason” for termination by the Executive of the Executive’s
employment shall mean the occurrence (without the Executive’s express written
consent) of any one of the following acts by the Company, or failures by the
Company to act, unless, in the case of any act or failure to act described in
paragraph (I) below, such act or failure to act is corrected prior to the end of
the Company’s cure period specified below:
(I)    the assignment to the Executive of any duties materially inconsistent
with the Executive’s status as a senior executive officer of the Company or a
material adverse alteration in the nature or status of the Executive’s
responsibilities from those in effect immediately prior to the Change in
Control;
(II)    a material reduction by the Company in the Executive’s annual
compensation, inclusive of bonuses and equity awards, as in effect on the date
hereof or as the same may be increased from time to time, except for
across-the-board reductions similarly affecting all senior executives of the
Company and all senior executives of any Person in control of the Company; or
(III)    the relocation of the Executive’s principal place of employment to a
location more than 50 miles from the Executive’s

15




 

--------------------------------------------------------------------------------



principal place of employment immediately prior to the Change in Control.
The Executive’s right to terminate the Executive’s employment for Good Reason
shall not be affected by the Executive’s incapacity due to physical or mental
illness. No act or omission shall constitute “Good Reason” for purposes of this
Agreement unless the Executive provides to the Company (i) a written notice
clearly and fully describing the particular acts or omissions which the
Executive reasonably believes in good faith constitute “Good Reason” within 90
days of the first date of such acts or omissions, and (ii) an opportunity for
the Company, within 30 days following its receipt of such notice, to cure such
acts or omissions. The Executive’s continued employment shall not constitute
consent to, or a waiver of rights with respect to, any act or failure to act
constituting Good Reason hereunder.
(T)    “Medical Coverage” shall mean medical and dental benefits, including the
executive medical reimbursement program benefits and reimbursements for annual
physical examinations for the Executive and his dependents.
(U)    “Notice of Termination” shall have the meaning set forth in Section 8.1
hereof.
(V)    “Payments” shall have the meaning set forth in Section 5.2 hereof.
(W)    “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of shares of the Company.
(X)    “Plans” shall have the meaning set forth on Section 4 hereof.
(Y)    “Qualifying Termination” shall mean a termination of the Executive’s
employment during the Term (i) by the Company without Cause or by the Executive
for Good Reason, in either case, at any time following a Change in Control, (ii)
by the Company without Cause within six months prior to a Change

16




 

--------------------------------------------------------------------------------



in Control if such termination was at the request, direction or suggestion,
directly or indirectly, of a Person who has entered into an agreement or with
whom the Company contemplates will enter into an agreement with the Company the
consummation of which would constitute a Change in Control or (iii) by the
Executive for Good Reason within six months prior to a Change in Control and the
circumstance or event which constitutes Good Reason occurs at the request,
direction or suggestion, directly or indirectly, of such Person described in
clause (ii) hereof.
(Z)    “Restricted Period” shall mean one year.
(AA)    “Rowan US” shall mean Rowan Companies, Inc., a Delaware corporation.
(BB)    “Section 409A” shall mean Code Section 409A and the rules and
regulations issued thereunder by the Department of Treasury and the Internal
Revenue Service.
(CC)    “Severance Payments” shall have the meaning set forth in Section 5.1
hereof.
(DD)    “Term” shall mean the period of time described in Section 1 hereof
(including any extension, continuation or termination described therein).
18.    Time of Reimbursements
    All reimbursements pursuant to this Agreement shall be made in accordance
with Treasury Regulation §1.409A-3(i)(1)(iv) such that the reimbursements will
be deemed payable at a specified time or on a fixed schedule relative to a
permissible payment event. Specifically, the amounts reimbursed under Section 5
during the Executive’s taxable year may not affect the amounts reimbursed in any
other taxable year (except that total reimbursements may be limited by a
lifetime maximum under a group health plan), the reimbursement of an eligible
expense shall be made on or before the last day of the Executive’s taxable year
following the taxable year in which the expense was incurred, and the right to
reimbursement is not subject to liquidation or exchange for another benefit.
19.    Section 409A Compliance
    The amounts payable under this Agreement are intended to comply with or be
exempt from Section 409A and the provisions of this Agreement will be construed
accordingly. If a provision of

17




 

--------------------------------------------------------------------------------



the Agreement would result in the imposition of an applicable tax under Section
409A, such provision shall be reformed to avoid imposition of the applicable tax
if permissible and no such action taken to comply with Section 409A shall be
deemed to adversely affect the rights or benefits of the Executive hereunder.
    If the Executive is deemed to be a “Specified Employee” as of the date of
his “Separation from Service” (each as defined in Section 409A) as determined by
the Company, the payment of any amount under this Agreement on account of
Separation from Service that is deferred compensation subject to Section 409A
and not otherwise exempt from Section 409A, shall not be paid before the
earliest of (i) the first business day that is at least six months after the
date of the Executive’s Separation from Service, (ii) the date of the
Executive’s death, or (iii) the date that otherwise complies with the
requirements of Section 409A. This provision shall be applied by accumulating
all payments that otherwise would have been paid within six months of the
Executive’s Separation from Service and paying such accumulated amounts, without
interest, at the earliest date as described in the preceding sentence and any
remaining payments due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified herein.
    All payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” under Section 409A.
For purposes of Section 409A, each payment under this Agreement is treated as a
separate payment for purposes of applying Section 409A. In no event may the
Executive, directly or indirectly, designate the calendar year of payment.
[Signature Page Follows]

18




 

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date above first written.
ROWAN COMPANIES PLC
By:    
[Name]
[Title]




EXECUTIVE:
By:_________________________________
[Name]
c/o Rowan Companies
2800 Post Oak Blvd., Suite 5450
Houston, Texas 77056









19




 